DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second controller" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 10 is being further examined as though "the second controller" reads "the second actuator."


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 2019/0126912)

Regarding claim 1, Peterson discloses a method of controlling tilt of an agricultural implement being towed by a tow vehicle along a field, comprising:
providing a controller (including 202, 204), a first sensor (including 224), a second sensor (including 222 and/or 122), and an actuator (including 74-84, 90, and/or 92) coupled to the implement;
detecting (as at 302) a baseline level of the tow vehicle (including the relative level of the vehicle itself and/or the level of a reference plane) with the first sensor at a first location in the field, wherein the implement is located at a second location in the field spaced rearward of the first location (see Figs. 4A, 4B, 4C);
determining when the implement will be at the first location in the field (see paras. 0048-0052);
measuring (as at 304) an implement level of the implement with the second sensor once the implement is at the first location;
comparing the implement level to the baseline level with the controller;
determining if the difference between the implement level and baseline level is within a tolerance range; and
controlling the actuator to adjust the implement if the implement level is not within the tolerance range (see paras. 0060-0066).

Regarding claim 2, Peterson does not disclose controlling the actuator if the implement level is within the tolerance range (in particular see para. 0044, wherein controlling the actuator is set forth in the event that the monitored inclination angle falls outside of the desired angular inclination range).

Regarding claim 3, Peterson discloses controlling the actuator to adjust the implement level in a fore-aft direction (see Figs. 4A, 4B, 4C).

Regarding claim 4, Peterson discloses receiving feedback by the controller from another sensor (including 118) to control the actuator and adjust the implement level.

Regarding claim 5, Peterson discloses the method, further comprising:
providing a third sensor (including 118) on a wing frame of the implement, the third sensor being spaced laterally from the second sensor by a defined distance (see Fig. 1); and
detecting a wing frame level measurement by the third sensor at a third location when the implement is at the first location, wherein the third location is laterally offset from the first location by the defined distance (see para. 0028).

Regarding claim 6, Peterson discloses comparing the wing frame level measurement (from 118) to the baseline level as a function of topographical field data of the field at the third location (see paras. 0058-0060).

Regarding claim 7, Peterson discloses the topographical field data being predefined and stored by the controller (see para. 0060).

Regarding claim 9, Peterson discloses the method, further comprising:
determining if the difference between the wing frame level measurement and baseline level is within a second tolerance range (see para. 0044); and
controlling a second actuator (including 84 or 92) coupled to the wing frame to adjust the wing frame if the wing frame level measurement is not within the second tolerance range.

Regarding claim 10, Peterson discloses the controller operably actuating the second actuator to adjust a fore-aft level orientation of the wing frame (see paras. 0030 and 0044).

Regarding claim 11, Peterson discloses the method, further comprising:
providing the implement as a multi-section implement with a main frame (including 26) and a plurality of wing frames (including 28, 30, 32, 34), where each of the plurality of wing frames is spaced laterally from the main frame (see Fig. 1);
providing a sensor (including 124, 120, 126, 118) on each of the plurality of wing frames (listed respectively relative to the wing frames above), where each of the plurality of sensors is in electrical communication with the controller;
sensing a level measurement of each of the plurality of wing frames with the respective plurality of sensors (see para. 0028);
comparing the level measurement of each of the plurality of wing frames with the baseline level as a function of topographical field data of the field when the implement is at the first location (see paras. 0058-0060); and
controllably adjusting an orientation of one or more of the plurality of wing frames when the level measurement of at least one of the plurality of wing frames does not satisfy a predefined tolerance range for the at least one wing frame (see para. 0044).

Regarding claim 12, Peterson discloses the method, further comprising:
controllably moving (as indicated by 18 or via respective wings) a work tool (50) on the implement;
determining if the implement tilts forward or rearward after the work tool is moved; detecting a new implement level with the second sensor; comparing the new implement level with the baseline level; and actuating the actuator until the implement level satisfies the tolerance range (as the sensors are continuously monitored; see paras. 0058, 0060).

Regarding claim 13, Peterson discloses a control system for controlling a level orientation of an agricultural implement being towed behind a tow vehicle, comprising:
a frame of the implement adapted to be spaced by a first distance from the tow vehicle (see Figs. 1, 2, 4A, 4B, 4C);
an actuator (including 74-84, 90, and/or 92) coupled to the implement to adjust fore-aft leveling of the implement;
a first sensor (including 224) configured to detect a baseline level of the tow vehicle;
a second sensor (including 222 and/or 122) configured to detect a level measurement of the implement;
a controller (including 202, 204) electrically coupled to the actuator, the first sensor and the second sensor;
wherein, the first sensor operably detects a baseline level of the tow vehicle and the second sensor operably detects a level measurement of the implement at the same location as the baseline level was detected (see para. 0052);
wherein, the controller compares the level measurement of the implement to the baseline level and operably controls the actuator to adjust the level of the implement to satisfy an implement setpoint (see paras. 0060-0066).

Regarding claim 14, Peterson discloses the control system, further comprising:
a wing frame (including 34) located laterally offset from a main frame of the implement;
a third sensor (including 118) configured to detect a wing frame level position of the wing frame;
wherein, the controller compares the wing frame level position to the baseline level and operably controls a second actuator (including 84 or 92) to adjust the level of the wing frame to satisfy a second implement setpoint (see para. 0044).

Regarding claim 16, Peterson discloses a method of controlling a level orientation of an agricultural implement being towed by a tow vehicle along a field, comprising:
providing a controller (including 202, 204), a first sensor (including 224), a second sensor (including 222 and/or 122), and an actuator (including 74-84, 90, and/or 92) coupled to the implement;
detecting (as at 302) a baseline level of the tow vehicle (including the relative level of the vehicle itself and/or the level of a reference plane) with the first sensor at a first location in the field (see Figs. 4A, 4B, 4C);
sensing (as at 304) the level orientation of the implement with the second sensor at the first location;
comparing the level orientation to the baseline level with the controller;
controllably actuating the actuator to adjust the level orientation of the implement if it does not satisfy an implement levelling target (see paras. 0060-0066).

Regarding claim 17, Peterson discloses the method, further comprising:
providing a third sensor (including 118) on a wing frame of the implement, the third sensor being spaced laterally from the second sensor by a defined distance (see Fig. 1);
detecting a wing frame level orientation by the third sensor at an offset location when the implement is at the first location (see para. 0028);
comparing the wing frame level orientation to the baseline orientation as a function of topographical field data of the offset location (see paras. 0058-0060).

Regarding claim 18, Peterson discloses controllably actuating a second actuator (including 84 or 92) to adjust the wing frame level orientation of the wing frame if it does not satisfy a second levelling target (see para. 0044).

Regarding claim 19, Peterson discloses the method, further comprising:
receiving a communication by the controller from another sensor (including 118) on the implement, the communication indicative of a performance level (that of 34);
determining if the performance level of the implement satisfies predefined performance criteria; and controllably adjusting the actuator to adjust the level orientation of the implement until the performance level of the implement satisfies the predefined performance criteria (see para. 0044).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Stanhope (US 2020/0236835).

Peterson discloses the limitations of claims 6 and 14, as set forth above. Peterson does not explicitly disclose a LIDAR sensor. Stanhope teaches providing a LIDAR sensor (including 104a; see para. 0033) at a front end of a tow vehicle; detecting a topography of the field at locations across which the implement is moved with the LIDAR sensor (see para. 0028); and determining the topographical field data by the controller based on the topography of the field detected by the LIDAR sensor (see paras. 0044, 0049).
Peterson and Stanhope are analogous because they both disclose control systems for towed agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teachings of Peterson with the LIDAR sensing means as taught by Stanhope in order to directly sense the field immediately prior to it being worked.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Casper et al. (US 9,554,098)

Regarding claim 19, Peterson discloses the method with respect to claim 16, as set forth above. Peterson does not explicitly disclose sensing work that has been performed by the implement. Casper teaches receiving a communication by a controller (including 30) from a sensor (including 74) on the implement, the communication indicative of a performance level of the implement (within 76; see Fig. 4A); determining if the performance level of the implement satisfies predefined performance criteria; and controllably adjusting the actuator to adjust the implement until the performance level of the implement satisfies the predefined performance criteria (see cols. 13-15).
Peterson and Casper are analogous because they both disclose control systems for towed agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Peterson with the performance sensing means and subsequent control as taught by Casper in order to advantageously utilize residue coverage to control aspects of operation (see Casper, col. 13, lines 9-16) and to achieve desired residue coverage.

Regarding claim 20, Peterson discloses the method with respect to claim 16, as set forth above. Peterson does not explicitly disclose sensing a profile rearward of the implement with another sensor. Casper teaches moving a work tool (including 22, 46, 48, and/or 62) on an implement to perform a work function; sensing (via 74) a profile rearward of the implement with a sensor (see Fig. 4A); analyzing (as in 210) the profile by a controller (including 30) to determine if the work function is being performed satisfactorily; and controllably actuating (as in 222) an actuator to adjust the implement until the work function is performed satisfactorily (see Fig. 5).
Peterson and Casper are analogous because they both disclose control systems for towed agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Peterson with the rearward sensing means, analysis, and control as taught by Casper in order to advantageously utilize residue coverage to control aspects of operation (see Casper, col. 13, lines 9-16) and to achieve desired residue coverage.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/9/26/22